PER CURIAM.
The denial of appellant’s Motion for Jail Time Credit is affirmed without prejudice to him to first exhaust his administrative remedies with the Department of Corrections and then, if necessary, petition the circuit court in Leon County for a writ of mandamus to compel the Department to credit him with the jail time awarded by the trial court. Bush v. State, 945 So.2d 1207, 1213-14 (Fla.2006); Perkins v. State, 839 So.2d 796, 797 (Fla. 4th DCA 2003); Rood v. State, 790 So.2d 1192, 1193 (Fla. 1st DCA 2001).
WARNER, GROSS and LEVINE, JJ., concur.